Honorable Ben R. Howell              Opinion No. M-1290
Chairman, State Board of Education
201 East 11th Street                 Re: Eligibility to serve as
Austin, Texas 78701                      a member of State Board
                                         of Education.
Dear Mr. Howell:

     Your request for an opinion asks the following questions:

          "~(1)Legally, may the candidate-elect from
     District 20 qualify as a member and serve on the
     State Board of Education beginning January 1,
     1973, whether or not s(he) continues to be employed
     by a Texas school district?

          "(2) If the answer to (1) is in the negative:
     Does there come into existence a vacancy beginning
     January 1, 1973 to be filled in the manner set out
     in Code Section 11.22(k)?"

     You state in your request that the candidate-elect in Con-
gressional District 20 was employed as a teacher in the Edgewood
Independent School District prior to the 1972 general election
and is still so employed.

     Our answer to question (1) is "no".

     Section 11.22 of the Texas Education Code provides the quali-
fications for membership on the State Board of Education. Sub-
division (b) of Section 11.22 reads as follows:




                           -6325-
Honorable Ben R. Howellr page 2           (M-1290)



          " (b). No person shall be eligible for election
     to or serve on the board if he holds an office with
     the State of Texas or any political subdivision
     thereof, or holds emplovment with or receives any
     compensation for services from the State or any
     political subdivision thereof (except retirement
     benefits paid by the State of Texas or the federal
     government), or ensases in orqanized public educa-
     tional activity." (Emphasis added.)

     The language of the foregoing statute is clear. Under its
terms the individual in question may not serve on the State
Board of Education.

     Our answer to question 2 is "yes". Since the candidate-
elect is ineligible to serve, then a vacancy exists and Section
11.22(k), Texas Education Code, provides the method of filling
vacancies on the Board.

                             SUMMARY

               A candidate-elect who is employed as
          a teacher is ineligible to serve on the
          State Board of Education under Section 11.22(b)
          o.fthe Texas Education Code. The vacant
          position on the Board is to be filled in
          accordance with the provisions of Section 11.22(k)
          of the Texas Education Code.

                                      Your very truly,
                                         27



                                       Atto&ey   General of Texas

Prepared by Barry C. Green
Assistant Attorney General




                             -6326-
Honorable Ben R. Howell, page 3     (M-1290)



APPROVED:   .
OPINION COMMITTEE

W. E. Allen, Chairman
Bob Gauss
Gerald Ivy
S. J. Aronson
Charles Lind

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFREDWALKER
Executive Assistant

NOLA WHITE
~~FirstAssistant




                           -6327-